Case 1:21-mj-07059-KMW Document1 Filed 03/05/21 Page 1 of 6 PagelD: 1

 
  
   
  

) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the
District of New Jersey
‘United States of America )
v. )
SHANE T. BARTHALOW ) Case No.

21-mj-7059 (KMW)

‘ )

)

Defendant(s)

CRIMINAL COMPLAINT

- _I, the complainant in this-case, state that the following is true to the best of my knowledge and belief.
or about the date(s) of February 14, 2021 in the county of Camden in the

 

 

District of New Jersey , the defendant(s) violated:
Cade Section Description of Offenses
8:U,S,C, Section 922(k) See Attachment A

This criminal complaint is based on these facts:

‘ee Attachment B

# Continued on the attached sheet,

Complainant ‘y signature

S/A Anthony DIPletro, FBI

 

Printed name and title

ttested to by the applicant in accordance with the requirements of Fed, R. Crim. P. 4.1 by

  

 

 

telephone (specify rellable electronic means)... a
‘Date: 09/05/2021 mT AYN hoe
fs Judge's signature
City and state: District of New Jersey Hon. Karen M. Wiliams, U.S. Magistrate Judge

 

Prinied name and title

 

 

ponent ayia me Lenn agate ee

 

 
Case 1:21-mj-07059-KMW Document 1 Filed 03/05/21 Page 2 of 6 PagelD: 2

CONTENTS APPROVED
UNITED STATES ATTORNEY

~

LM hes
fa Pm *\

By:
KRISTEN M, HARBERG, AUSA

Date: March 4, 2021

 

 
Case 1:21-mj-07059-KMW Document1 Filed 03/05/21 Page 3 of 6 PagelD: 3

ATTACHMENT A

On or about February 11, 2021, in Camden County, in the District of New Jersey and
elsewhere, the defendant,

SHANE T, BARTHALOW,

did knowingly possess a firearm, namely, one black CZ Model P-10 F, 9mm pistol, that had been
shipped and transported in interstate commerce, from which the manufacturer's serial number had
been removed, altered and obliterated,

In violation of Title 18, United States Code, Section 922(k).

 

 
Case 1:21-mj-07059-KMW Document1 Filed 03/05/21 Page 4 of 6 PagelD: 4

ATTACHMENT B

I, Anthony DiPietro, am a Special Agent with the FBI. I have knowledge of the
following facts based upon my own investigation, my discussions with other law enforcement
personnel, and my review of evidence and documents. Because this affidavit is being submitted
for the sole purpose of establishing probabie cause to support the issuance of a complaint, I have
not included each and every fact known to the Government concerning this matter. Where
statements of others are set forth herein, these statements are related in substance and in part.
Where I assert that an event took place on a particular date, I am asserting that it took place on or
about the date alleged.

l, On or about February 8, 2021, I, along with other law enforcement officers, met
with a Confidential Human Source (hereafter, “CHS”) who stated that he/she knew an individual
by the name “Tommy,” later identified as defendant SHANE T, BARTHALOW (hereafter,
“BARTHALOW?”), who sold cocaine, heroin, methamphetamine, and firearms in the Camden
County area, The CHS said that he/she had previously bought heroin and cocaine from
“Tommy.” The CHS also said that “Tommy” had recently offered to sell a firearm with a
suppressor to him/her, The CHS showed me text messages on his/her phone from “Tommy,” in
which “Tommy” had offered to sell three firearms to the CHS. “Tommy’s” text messages
included photographs of three different firearms, along with their respective prices. “Tommy”
and the CHS negotiated a price on the firearm that was offered with the suppressor, The
photograph of that firearm shows a black pistol, and although the serial number cannot be
discerned, the serial number is present. The CHS and “Tommy” ultimately agreed that
“Tommy” would sell the firearm, suppressor, two boxes of hollow point bullets, and a bundle of

heroin, for $1,500, The CHS agreed to place a recorded call to “Tommy” in my presence, and I

 

 

 
Case 1:21-mj-07059-KMW Document1 Filed 03/05/21 Page 5 of 6 PagelD: 5 —

heard “Tommy” and the CHS continue to negotiate the price of the firearm with the suppressor.
Later in the day on February 8, 2021, the CHS and “Tommy” agreed via text message that
“Tommy” would sell the CHS the firearm, suppressor, two boxes of hollow point bullets, and a
bundle of heroin, for $1,500.

2, On or about February 11, 2021, 1, along with other law enforcement agents, met
with the CHS in anticipation of a controlled purchase of the above-referenced items in the
parking lot of a business in Camden County. I showed the CHS a color photograph of
BARTHALOW from the New Jersey Motor Vehicle Commission, which did not contain his
name, The CHS positively identified the person in the photograph as the person that he/she
knew as “Tommy.” The CHS was equipped with a recording device and provided with $1,500 to
purchase the firearm, suppressor, two boxes of hollow point bullets, and a bundle of heroin, The
CHS texted BARTHALOW and BARTHALOW responded that he would be arriving in his
truck in approximately 45 minutes.

3. At approximately 6:28 am, law enforcement agents surveilling the meeting
location saw BARTHALOW pull into the parking lot in a truck. BARTHALOW was the only
visible occupant in the truck. Law enforcement agents saw the CHS walk over to the truck. The
CHS did not have any items in his/her hands, The CHS entered the passenger side of the truck,
BARTHALOW exited the driver’s seat, opened the door behind him, retrieved a back-pack, and
then re-entered the front driver’s side door, Shortly thereafter, the CHS exited the truck with a
black firearm case in his/her hand, BARTHALOW drove out of the parking lot and left the area.
Law enforcement agents maintained their surveillance of the CHS, who I met with after
BARTHALOW’s departure,

4, The CHS turned over to me a black firearm case that contained one black, CZ

 

 
Case 1:21-mj-07059-KMW Document1 Filed 03/05/21 Page 6 of 6 PagelD: 6

Model P-10 F, 9mm pistol with the serial number scratched off, two magazines, two boxes of
hollow point bullets, one bundle of heroin, and an item that appeared to be a suppressor, | also
collected the recording device from the CHS,

5. On March 1, 2021, a law enforcement officer from the Pemberton Township
Police Department conducted a motor vehicle stop of BARTHALOW as he was driving his truck
on Trenton Road in Pemberton, New Jersey. | arrived and advised BARTHALOW of my
identity and asked him if he was willing to speak with me in my vehicle, At no time was
BARTHALOW detained or handcuffed, and J informed him that he was free to go at any time he
desired. BARTHALOW agreed to speak with me in my vehicle. BARTHALOW consented to a
search of his truck and signed a consent to search form. BARTHALOW stated that there was
some ammunition and “a little bit of drugs” in his truck. A subsequent search of
BARTHALOW’S vehicle revealed that it contained approximately four and one-half bundles of
a substance consistent in appearance with heroin, and approximately one and one-half grams of a
substance consistent in appearance with cocaine. BARTHALOW said that he supplied guns to
drug dealers in New Jersey. He said that he had a valid Ohio identification, and that he traveled
to Ohio to buy four or five guns at a time, lawfully, at private sales, gun shows, and gun shops.
BARTHALOW said that it was his usual practice to return to New Jersey, grind off the serial
numbers, and sell the firearms in one or two days. BARTHALOW said that he used the

nickname “Tommy” after “Tommy Gun,” because he was a gun supplier.

 
